United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1766
Issued: March 26, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On August 19, 2019 appellant filed a timely appeal from a June 20, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a left knee condition
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On March 26, 2019 appellant, then a 57-year-old city mail carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed left knee arthritis due to factors of his federal
employment, including walking and climbing up stairs and hills. He noted that he first became
1

5 U.S.C. § 8101 et seq.

aware of his condition and first realized that it was caused or aggravated by factors of his federal
employment on January 30, 2019. On the reverse side of the claim form the employing
establishment indicated that appellant stopped work on March 26, 2019.
A March 27, 2019 verification of treatment note signed by Dr. Jeremy Michalke, Boardcertified in emergency medicine, noted that appellant was seen for left knee pain on January 30,
February 11, 15, and 20, and March 12, 2019.
In an April 2, 2019 narrative statement, appellant’s supervisor indicated that on March 26,
2019 appellant related that he could not continue to deliver mail because of his knee pain.
Appellant indicated that his knee had been bothering him, since January 2019, and he believed his
knee condition was due to years of walking and climbing. Appellant’s supervisor noted that
appellant’s statements about where and how the injury occurred had changed multiple times.
In an April 12, 2019 development letter, OWCP informed appellant that additional factual
and medical evidence were required to support his claim. It advised him of the type of factual and
medical evidence necessary to establish his claim and attached a questionnaire for his completion.
OWCP afforded appellant 30 days to submit the requested evidence.
In a separate development letter to the employing establishment of even date, OWCP
indicated that it required additional information to determine whether appellant was eligible for
FECA benefits. It listed the information needed and noted that, in the absence of a full reply, it
may accept appellant’s allegations as factual. OWCP afforded the employing establishment 30
days to submit the requested evidence.
An April 1, 2019 verification of treatment note signed by Dr. Alexander Choo, an
orthopedic hand and upper extremity surgery specialist, indicated that appellant received medical
treatment on that day. Dr. Choo opined that his left knee pain was related to his occupation as a
mail carrier and he recommended holding appellant off work for two weeks.
In an April 25, 2019 attending physician’s report (Form CA-20), Dr. Jerry Varghese,
Board-certified in internal medicine, noted appellant’s complaints of left knee pain. He noted that
he was unaware if appellant had a history of a preexisting condition or injury. Appellant’s current
physical examination findings included tenderness along the left knee with crepitus, an x-ray of
the left knee revealed arthritis, and a magnetic resonance imaging (MRI) scan revealed a meniscus
tear. Dr. Varghese diagnosed left knee arthritis and left knee medial meniscus tear. He checked a
box marked “yes” in response to the question whether the diagnosed conditions were caused or
aggravated by an employment injury and responded that appellant’s arthritis was “possibly”
aggravated by walking. Dr. Varghese treated appellant with anti-inflammatories and administered
a left knee injection. He noted that he treated appellant on January 30, February 11 and 20, and
March 17, 2019. Dr. Varghese related that appellant’s period of total disability was from April 1
to 15, 2019 and that he could resume light-duty work on April 26, 2019 with the restriction of no
walking for over three hours daily.
On May 7, 2019 OWCP received an undated narrative statement from another employing
establishment manager. The employing manager noted that he disagreed with appellant’s
allegations because appellant’s statements about when and how the incident occurred and his

2

required work restrictions were inconsistent. The supervisor also listed appellant’s required duties,
which included kneeling, bending, walking, and climbing for up to six hours a day for five days a
week.
On May 9, 2019 appellant completed the OWCP questionnaire. He indicated that his workrelated injury occurred in December 2018 when he stood up while delivering mail and his knee
locked. While he did not realize he was injured at the time, appellant noticed it later that month
while delivering Christmas packages. He related that 30 days after his injury his knee began to
swell, and the swelling had not dissipated. Appellant’s other symptoms included excruciating pain
and difficulty bending his knee. Walking up and down stairs exacerbated his symptoms while pain
medication and staying off of his knee alleviated them. Appellant noted that he had no prior or
similar disability or injury. He listed the employment factors of walking, delivering packages, and
excessive twisting and turning of his knee as the cause of his left knee injury, and he related that
he performed those activities for eight hours a day and five days a week.
By decision dated June 20, 2019, OWCP denied appellant’s occupational disease claim,
finding that the evidence of record failed to establish that his diagnosed conditions were causally
related to his accepted factors of federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,2 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.3 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
2

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
3

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
4

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
5
R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

3

Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.6 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based on a
complete factual and medical background.7 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors.8
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left knee
condition causally related to the accepted factors of his federal employment.
In support of his claim, appellant submitted a March 27, 2019 verification of treatment
notes from Dr. Michalke, which listed the dates appellant was seen for left knee pain. The Board
has held that pain is a symptom and not a compensable medical diagnosis.10 Furthermore,
Dr. Michalke offered no opinion regarding causal relationship. Medical evidence which does not
offer an opinion regarding the cause of an employee’s conditions is of no probative value.11
Appellant also submitted an April 1, 2019 verification of a treatment notes from Dr. Choo
which indicated that he received medical treatment on that day and that his left knee pain was
related to his occupation as a mail carrier. As previously noted, pain is not a compensable medical
diagnosis.12 Additionally, while Dr. Choo indicated, in his April 1, 2019 report, that appellant’s
knee pain was related to his occupation, he failed to identify specific factors of his federal
employment responsible for appellant’s claimed injury. To be of probative value, a physician’s

6

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

7

M.V., Docket No. 18-0884 (issued December 28, 2018).

8

Id.; Victor J. Woodhams, supra note 5.

9
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).
10

T.G., Docket No. 19-0904 (issued November 25, 2019).

11

T.K., 19-0055 (issued May 2, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No.
17-1549 (issued July 6, 2018).
12

Supra note 10.

4

opinion must explain the nature of the relationship between a diagnosed medical condition and
appellant’s specific employment factors.13
Dr. Varghese diagnosed left knee arthritis and left knee medial meniscus tear in his
April 25, 2019 attending physician’s report. He checked a box marked “yes” in response to the
question as to whether the conditions found were caused or aggravated by employment activity,
and he noted that appellant’s arthritis was possibly aggravated by walking. The Board has held
that when a physician’s opinion on causal relationship consists only of checking “yes” to a form
question, without explanation or rationale, that opinion is of diminished probative value and is
insufficient to establish a claim.14 A physician’s opinion as to whether there was causal
relationship between the diagnosed condition and the implicated employment factors must be
based on a complete factual and medical background.15 A medical opinion must provide an
explanation of how the specific employment factors physiologically caused or aggravated the
diagnosed conditions.16
As appellant has not submitted the rationalized medical evidence necessary to establish
that he sustained a left knee condition causally related to the accepted factors of his federal
employment, he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left knee
condition causally related to the accepted factors of his federal employment.

13

See supra note 8.

14

K.G., Docket No. 18-1598 (issued January 7, 2020).

15

Supra note 7.

16

T.L., Docket No. 18-0778 (issued January 22, 2020).

5

ORDER
IT IS HEREBY ORDERED THAT the June 20, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 26, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

